Exhibit 10.8


MGIC INVESTMENT CORPORATION


DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

Section 1. Purpose


        The purpose of the MGIC Investment Corporation Deferred Compensation
Plan for Non-Employee Directors (the "Plan") is to promote the best interests of
MGIC Investment Corporation, a Wisconsin corporation (together with any
successor thereto, the “Company”), and its shareholders by providing a means to
attract and retain directors of the highest capabilities who are not employees
of the Company or of any Affiliate (as defined below) and to provide such
directors with an opportunity to defer and convert all or any portion of their
compensation for services as a member of the Board of Directors of the Company
into share units representing an investment in shares of Common Stock of the
Company and/or an interest-bearing account for payment upon death, disability,
termination of services or designated distribution date.

Section 2. Definitions


        As used in the Plan, the following terms shall have the respective
meanings set forth below:

        (a)     “Administrator” shall mean the Secretary of the Company or such
other person or persons as the Board of Directors of the Company may designate
to administer the Plan.

        (b)     “Affiliate” shall mean any entity that, directly or through one
or more intermediaries, is controlled by, controls, or is under common control
with, the Company.

        (c)     “Commission” shall mean the United States Securities and
Exchange Commission or any successor agency.

        (d)     “Common Stock” shall mean the common stock, $1.00 par value, of
the Company.

        (e)     “Company” is defined in Section 1 hereof.

        (f)     “Compensation” shall mean those fees paid by the Company to
Non-Employee Directors for services rendered on the Board of Directors of the
Company or any committee of such Board, including attendance fees, fees for
acting as committee chair or member, as well as annual retainer fees.

        (g)     “Disability” shall mean disability as set forth in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended.

        (h)     “Distribution Date” shall mean the earliest to occur of the
following events:

--------------------------------------------------------------------------------

          (i)     The Non-Employee Director’s death.


          (ii)     The Non-Employee Director’s Disability.


          (iii)     The termination of the Non-Employee Director’s service as a
member of the Board of Directors of the Company, whether by retirement or
otherwise.


          (iv)     The date (if any) specified by the Non-Employee Director in
accordance with Section 10 hereof.


        (i)     “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended from time to time.

        (j)     “Interest-Bearing Account” is defined in Section 8 hereof.

        (k)     “Non-Employee Director” is defined in Section 5 hereof.

        (l)     “Notice” is defined in Section 6(a) hereof.

        (m)     “Plan” is defined in Section 1 hereof.

        (n)     “Plan Year” shall mean the calendar fiscal year of the Company.

        (o)     “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the
Commission under the Exchange Act, or any successor rule or regulation thereto.

        (p)     “Share Account” is defined in Section 7(a) hereof.

Section 3. Administration


        The Plan shall be administered by the Administrator. Subject to the
terms of the Plan and applicable law, the Administrator shall have full power
and authority to interpret the Plan, to prescribe, amend or rescind rules and
regulations relating to it and to make all other determinations necessary or
advisable for the administration of the Plan. The Plan shall be construed so
that transactions under the Plan will be exempt from Section 16(b) of the
Exchange Act. Unless otherwise expressly provided in the Plan, all
determinations, interpretations and other decisions by the Administrator shall
be final, conclusive and binding on all persons.



-2-

--------------------------------------------------------------------------------

Section 4. Share Units Subject to Plan


        The maximum number of share units (representing shares of Common Stock)
that may be issued under the Plan shall be 160,000 units, subject to adjustment
upon changes in the capitalization of the Company as provided Section 7(d)
hereof. Any deferral which would cause such number to exceed 160,000 share units
shall be credited to the Interest-Bearing Accounts.

Section 5. Eligibility


        Any member of the Company’s Board of Directors who is not an employee of
the Company or of any Affiliate (a “Non-Employee Director”) is eligible to
participate in the Plan.

Section 6. Election to Defer Compensation


        (a)     Each Non-Employee Director may elect to defer all or any portion
of his or her Compensation for services rendered during all Plan Year quarters
commencing on the first day of the Plan Year quarter following the date of such
Non-Employee Director’s Notice. Any such deferral election shall be made by
written notice to the Company in substantially the form attached hereto as
Exhibit A (“Notice”). In the Notice, the Non-Employee Director shall indicate
whether the amount to be deferred shall be (i) converted into share units and
credited to a Share Account as provided in Section 7 hereof, (ii) credited to an
Interest-Bearing Account as provided in Section 8 hereof, or (iii) credited to a
combination of both accounts.

        (b)     A deferral election (including, without limitation, the amount
deferred as specified in each Non-Employee Director’s Notice) is irrevocable and
will remain in effect as to all future Plan Year quarters and deferred amounts
until a Non-Employee Director submits an amended Notice to the Company and such
new irrevocable election or revocation becomes effective. Any amended Notice
shall be effective with respect to Compensation earned on and after the first
day of the Plan Year quarter beginning after the date of the amended Notice.

Section 7. Bookkeeping Share Unit Accounts


        (a)     The Company shall establish and maintain a bookkeeping share
unit account (“Share Account”) for each Non-Employee Director participating in
the Plan. The Share Account shall reflect all entries required to be made
pursuant to the Non-Employee Director’s Notice and amended Notices, if any, and
pursuant to this Plan.

        (b)     At the end of each Plan Year quarter, a Non-Employee Director’s
Share Account shall be credited with a number of share units equal to (i) the
portion of the Non-Employee Director’s Compensation deferred for such quarter
designated in his or her then effective Notice to be converted into share units
divided by (ii) the closing price per share of the Common Stock on the New York
Stock Exchange on the last trading day of such quarter. Non-Employee Directors
shall have no rights as stockholders of the Company with respect to share units
credited to their Share Accounts.

-3-

--------------------------------------------------------------------------------

        (c)     Whenever cash dividends or other distributions are paid by the
Company on its outstanding Common Stock, there shall be credited to each
Non-Employee Director’s Share Account additional share units equal to (i) the
aggregate dividend or distribution that would be payable on a number of
outstanding shares of Common Stock equal to the number of share units in such
Non-Employee Director’s Share Account on the record date for the dividend
divided by (ii) the closing price per share of the Common Stock as reported on
the New York Stock Exchange on the last trading day immediately preceding the
date of payment of the dividend.

        (d)     The number of share units credited to each Non-Employee
Director’s Share Account shall be adjusted as appropriate in the event of any
changes in the outstanding Common Stock by reason of any stock dividend, stock
split, recapitalization, merger, consolidation, combination, exchange of stock
or other similar corporate change.

Section 8. Interest-Bearing Accounts


        (a)     The Company shall establish and maintain a bookkeeping
interest-bearing account (“Interest-Bearing Account”) for each Non-Employee
Director participating in the Plan. The Interest-Bearing Account shall reflect
all entries required to be made pursuant to the Non-Employee Director’s Notice
and amended Notices, if any, and pursuant to this Plan.

        (b)     At the end of each Plan Year quarter, a Non-Employee Director’s
Interest-Bearing Account shall be credited with the portion of the Non-Employee
Director’s Compensation deferred for such quarter designated in his or her then
effective Notice to be credited to his or her Interest-Bearing Account. A
Non-Employee Director’s Interest-Bearing Account balance at the beginning of
each Plan Year quarter shall also be credited at the end of such quarter with
interest for the quarter at a rate equal to the Six Month U.S. Treasury Bill
Rate determined at the closest preceding January 1 or July 1 of each year.

Section 9. Account Transfer


        A Non-Employee Director may not transfer or convert a Share Account to
an Interest-Bearing Account or vice versa. Notwithstanding the above or anything
in this Plan to the contrary, a Non-Employee Director who has previously
deferred Compensation under a Deferred Director Fee Agreement with the Company
may elect to convert all or any portion of such previously deferred Compensation
into share units, and thereby credit his or her Share Account, by submitting to
the Company a written transfer election in substantially the form attached
hereto as Exhibit B during the period beginning on the day following public
release of financial results for the quarter ending September 30, 1993 and
ending on the twentieth day following such date. All amounts previously deferred
under the Deferred Director Fee Agreement not so converted into share units will
be transferred and credited to the Non-Employee Director’s Interest-Bearing
Account under this Plan.

-4-

--------------------------------------------------------------------------------

Section 10. Distributions


        (a)     A Non-Employee Director may designate on his or her initial
Notice a Distribution Date for the commencement of payment of amounts credited
to his or her Share Account and Interest-Bearing Account; provided, however,
that any Distribution Date elected by a Non-Employee Director shall not be
effective until the first day of the month coincident with or following the date
that is six months after the initial Notice or amended Notice, as the case may
be. All Distribution Date elections made by Non-Employee Directors are
irrevocable and shall remain in effect until another irrevocable Distribution
Date election becomes effective.

        (b)     A Non-Employee Director shall direct in his or her initial
Notice whether distributions of the amount(s) accumulated in his or her Share
Account and/or Interest-Bearing Account are to be made in (i) a lump sum,
payable on the first business day of the calendar month following the applicable
Distribution Date, or (ii) up to ten (10) annual installments commencing on the
first business day of the calendar month following the applicable Distribution
Date and continuing on the appropriate number of consecutive anniversaries of
such date. If a Non-Employee Director receives distributions on an installment
basis, amounts remaining in his or her Share Account and/or Interest-Bearing
Account before payment in full is completed shall continue to be credited, as
appropriate, with (i) additional share units in the event cash dividends are
paid by the Company and shall be appropriately adjusted in the event of any
changes in the outstanding Common Stock in accordance with Sections 7(c) and
7(d), respectively, hereof and/or (ii) interest in accordance with Section 8(b)
hereof.

        (c)     All distributions made pursuant to the Plan shall be made in
cash and, if appropriate, will be deemed to be made from the Share Accounts and
the Interest-Bearing Accounts pro rata. If a Non-Employee Director has elected
that some or all of his or her deferred Compensation be converted into share
units as provided in Section 7 hereof, then the Company shall pay on the
applicable date an amount in cash equal to the average of the closing price per
share of the Common Stock on the New York Stock Exchange for the five (5)
consecutive trading days immediately preceding the date of distribution
multiplied by the number of share units (i.e., shares of Common Stock since each
unit represents one share) that would be otherwise distributable.

        (d)     A Non-Employee Director may amend the method by which
distributions are made under this Section 10 and Part III of the Notice by
submitting an amended Notice to the Company.

        (e)     If the Distribution Date is the first day of the month following
the Non-Employee Director’s death or a fixed date which in fact occurs after the
Non-Employee Director’s death or if at the time of death the Non-Employee
Director was receiving distributions in installments, the balance remaining in
the Non-Employee Director’s Share Account and/or Interest-Bearing Account shall
be distributed to such beneficiary or beneficiaries as such Non-Employee
Director shall have designated by an instrument in writing filed with the
Company prior to the Non-Employee Director’s death. All distributions to the
Non-Employee Director’s beneficiary or beneficiaries shall be in a lump sum and
will be made as soon as practicable after the Non-Employee Director’s death. In
the absence of an effective beneficiary designation, the Non-Employee Director’s
Share Account and/or Interest-Bearing Account balance(s) shall be distributed to
his or her estate.

-5-

--------------------------------------------------------------------------------

Section 11. Amendments and Termination.


        The Board of Directors of the Company hereby reserves the right to amend
this Plan from time to time and to terminate this Plan at any time without the
consent of the Non-Employee Directors or their beneficiaries; provided, however,
that no amendment or termination may reduce any Share Account and/or
Interest-Bearing Account balance accrued on behalf of a Non-Employee Director
based on deferrals already made, or divest any Non-Employee Director of rights
to which he or she would have been entitled if the Plan had been terminated
immediately prior to the effective date of such amendment.

Section 12. General.


        (a)    Assignment. Neither the Non-Employee Director, nor his or her
beneficiary, nor his or her estate shall have any right or power to transfer,
assign, pledge, encumber or otherwise dispose of any rights hereunder and any
such attempt to assign, transfer, pledge or other conveyance shall not be
recognized by the Company. The rights of a Non-Employee Director hereunder are
exercisable during the Non-Employee Director’s lifetime only by him or her or
his or her guardian or legal representative.

        (b)    Non-Employee Directors’ Rights Unsecured. The right of any
Non-Employee Director or his or her beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Non-Employee Director nor any beneficiary shall have any right,
title or interest in or against any amount credited to his or her Share Account,
his or her Interest-Bearing Account or any other specific assets of the Company
prior to the payment thereof to such person.

        (c)    Funding. This Plan is unfunded and is maintained by the Company
for the purpose of providing deferred compensation to Non-Employee Directors.
Nothing contained in this Plan and no action taken pursuant to its terms shall
create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Non-Employee Director or his or her
beneficiary, or any other person. The Company may authorize the creation of a
trust or other arrangement to assist the Company in meeting the obligations
created under the Plan. Any liability to any person with respect to the Plan
shall be based solely upon any contractual obligations that may be created
pursuant to the Plan. No obligation of the Company hereunder shall be deemed to
be secured by any pledge of, or other encumbrance on, any property of the
Company.

        (d)    Withholding for Taxes. No later than the date as of which an
amount first becomes includable in the gross income of the Non-Employee Director
for Federal income tax purposes with respect to any participation under the
Plan, the Non-Employee Director shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount.

-6-

--------------------------------------------------------------------------------

        (e)    Costs of Administration. Costs of administration of the Plan will
be paid by the Company.

        (f)    Benefit Statements. The Company shall provide statements with
respect to Share Accounts and/or Interest-Bearing Accounts to participating
Non-Employee Directors on a periodic basis, but not less than annually, in such
form and at such time as it deems appropriate.

        (g)    Governing Law. The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Wisconsin and applicable federal law.

        (h)    Severability. If any provision of the Plan is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person, or would disqualify the Plan under any law deemed applicable by the
Administrator, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Administrator, materially altering the intent of the
Plan, such provision shall be stricken as to such jurisdiction or person and the
remainder of the Plan shall remain in full force and effect.

        (i)    Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

Section 13. Effective Date of the Plan.


        The Plan shall be effective as of August 1, 1993.





-7-

--------------------------------------------------------------------------------

Exhibit A


NOTICE OF ELECTION TO DEFER COMPENSATION UNDER MGIC INVESTMENT
CORPORATION DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

        The undersigned, being a Non-Employee Director of MGIC Investment
Corporation (the “Company”), hereby elects to participate in the Company’s
Deferred Compensation Plan for Non-Employee Directors (the “Deferred
Compensation Plan”) on the terms and conditions set forth in such Plan and
pursuant to the specific instructions below:

  I. Percentage of Directors’ Compensation to be deferred for services rendered
during all Plan Year quarters beginning after the date of this Notice. (Please
list percentage of fees you wish to defer)


  A. _____________ Annual Retainer Fee


  B. _____________ Board and Committee Fees


  II. Percentage of Compensation deferred to be converted into share units (and
credited to Share Account) and/or credited to Interest-Bearing Account. (Please
specify percentages)


  A. _____________ Share Units (Share Account)


  B. _____________Interest-Bearing Account


  III. Method by which Share Account and/or Interest-Bearing Account balance(s)
shall be paid. (Please check one)


  A. |_| One lump-sum, payable on first business day of the calendar month
following the applicable Distribution Date


  B. |_| In 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 (please circle one number) annual
installments commencing on the first business day of the calendar month
following the applicable Distribution Date and continuing on the appropriate
number of consecutive anniversaries of such date.


  IV. Optional designation of a Distribution Date other than death, Disability
or termination of service as a member of the Board of Directors of the Company,
whether by retirement or otherwise. (Please specify such other Distribution Date
if you desire).


  ______________________________


--------------------------------------------------------------------------------

  V. Designation of Beneficiary under the Deferred Compensation Plan, if any.


  Name and Address of Beneficiary:


  ______________________________

______________________________

______________________________


        All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Deferred Compensation Plan.

        Made and executed as of this ____ day of ____________, ____.

____________________________________
Director

--------------------------------------------------------------------------------

Exhibit B*


TRANSFER ELECTION UNDER MGIC INVESTMENT CORPORATION
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

        The undersigned, being a non-employee director of MGIC Investment
Corporation (the “Company”) who has previously deferred Compensation under that
certain Deferred Director Fee Agreement, dated as of ___________, with the
Company (“Fee Agreement”), hereby elects to convert the portion of such
previously deferred compensation set forth below, into share units, and thereby
credit his or her Share Account, under the Company’s Deferred Compensation Plan
for Non-Employee Directors (the “Deferred Compensation Plan”).

  I. Percentage of Compensation previously deferred under the Fee Agreement to
be converted into share units and credited to my Share Account under the
Deferred Compensation Plan. (Please specify percentage)


  __________________________ Percent


        I understand and agree that all amounts deferred under the Fee Agreement
not converted to share units as specified above shall be transferred and
credited to my Interest-Bearing Account under the Deferred Compensation Plan.

        All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Deferred Compensation Plan.

        Made and executed as of this______ day of _________________, _____.

  ____________________________________
Director


*This Election is no longer applicable. It was only available for compensation
which was deferred by a director before this Plan became effective.